Title: From Thomas Jefferson to John Patterson, 15 May 1821
From: Jefferson, Thomas
To: Patterson, John


Dear Sir
Monticello
May 15. 21.
Your favor of the 3d has been duly recieved with the check which it covered for 500. D. your subscription for the Central College. this has been delivered to the Bursar and I inclose his reciept. it might seem primâ facie an act of mendicity to recieve any thing from you since your removal. but the value of institutions like these is not limited by geographical lines, and it’s benefits belong as much to the student of Montgomery or Prince George, as of Fairfax or Stafford, and are more accessible to the counties of Baltimore & Ann-Arundel than of Lee in Virginia. our buildings are going on with great spirit, and all those of accomodation will be finished this year, and the Library will be begun, soon.  have found it best to send to Italy for our Corinthian and Ionic capitals, finding they would cost in marble there not a third of what they would in stone here. our buildings will leave us with a debt of 120,000. D. but being due to a public fund, we count on it’s remission by the legislature. when that is pronounced we shall require one year to open the institution. we look too for other aid, with great confidence, to the result of the proposition from Maryland to claim from the General government an appropriation of lands for science in the East, equal to that made for the West. it is impossible to produce a reason against it, and we shall join you in insisting on it. I congratulate you on the insurrection of Italy, which ensures  a revolution in the condition of man thro’ the civilised world, and places us at the head of it. come and see our university and chuse a lot in time for yourself to live on. Affectionately yoursTh: Jefferson